DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-20 have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Status
Claims 1-2, 4-15, 17-23, 25, 27-29 have been examined. Claims 1, 14, 22, 28 have been amended. Claims 3, 16, 24, 26, 30 have been previously canceled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
process). Claims 17-19 recite(s) a system, which is within a statutory category (machine.). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, claim 1 recites the steps of:  
A method, comprising: 
2receiving, with a computing system and from a first data collector, first patient 3data obtained by one or more patient devices that are associated with and 4assigned to a first patient, the first patient data being wirelessly collected from 5the one or more patient devices by the first data collector, the first data 6collector being assigned to the first patient, wherein the computing system and 7the first data collector are both located at a first customer premises associated 8with the first patient; 
9establishing, with at least one of the computing system or a management console, 10a first network transport link between the computing system and at least one 
13sending, with at least one of the computing systems or the management console, 14the first patient data over the first network transport link to the at least one 15healthcare data system; and 
16storing, with the management console, the first patient data in the at least one 17healthcare data system, the first patient data being secured within a portion of 18the at least one healthcare data system that is allocated to information 19regarding the first patient, wherein the first network transport link is 20configured as a one-way network transport link that enables storage of the first 21patient data from the first data collector to the at least one healthcare data 22system while preventing access to any data stored in the at least one 23healthcare data system via the first network transport link.

The limitations “receiving, with a computing system and from a first data collector, first patient 3data obtained by one or more patient devices that are associated with and 4assigned to a first patient, the first patient data being wirelessly collected from 5the one or more patient devices by the first data collector, the first data 6collector being assigned to the first patient, sending, with at least one of the computing systems or the management console, 14the first patient data over the first network transport link to the at least one 15healthcare data system” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between .
The limitations of ” storing, with the management console, the first patient data in the at least one 17healthcare data system, the first patient data being secured within a portion of 18the at least one healthcare data system that is allocated to information 19regarding the first patient, wherein the first network transport link is 20configured as a one-way network transport link that enables storage of the first 21patient data from the first data collector to the at least one healthcare data 22system while preventing access to any data stored in the at least one 23healthcare data system via the first network transport link;” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to store patient data. Accordingly, the claim is directed toward at least one abstract idea. 

Furthermore, the abstract idea for claims 1, 20 is identical as the abstract idea for claim 17, because the only difference between claims 1, 20 and claim 17 is that claim 17 recites a system whereas claim 1 recites a method.  

 further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claim 2, 3 recite various type of computing system such as CPE, network terminal, etc…and management console such as controller, secure server and thus merely define steps that were indicated as being part of the abstract idea, and thus part of organizing human activity. 
Dependent claim 6 recites the types of patient data and of the healthcare provider and medical devices, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claims 7-8 recites the type of network transport link, the data aggregation using encryption key and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process
Dependent claims 15-16 recites the usee of management console and thus merely define steps that were indicated as being part of the abstract idea, and thus part of organizing human activity


2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
A method, comprising: 
2receiving, with a computing system and from a first data collector, first patient 3data obtained by one or more patient devices that are associated with and 4assigned to a first patient, the first patient data being wirelessly collected from 5the one or more patient devices by the first data collector, the first data 6collector (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)) being assigned to the first patient, wherein the computing system and 7the first data collector are both located at a first customer premises associated 8with the first patient; 
9establishing, with at least one of the computing systems or a management console, 10a first network transport link between the computing system and at least one 11healthcare data system that is accessible by or associated with one or more 12healthcare providers; (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)) 
13sending, with at least one of the computing systems or the management console, 14the first patient data over the first network transport link to the at least one 15healthcare data system; (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); and 
16storing, with the management console, the first patient data in the at least one 17healthcare data system, the first patient data being secured within a portion of 18the at least one healthcare data system that is allocated to information 19regarding the first patient, wherein the first network transport link is 20configured as a one-way network transport link that enables storage of the first 21patient data from the first data collector to the at least one healthcare data 22system while preventing access to any data stored in the at least one 23healthcare data system via the first network transport link ((merely data gathering steps as noted below, see MPEP 2106.05(g))). .

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “receiving, with a computing system and from a first data collector, first patient 3data obtained by one or more patient devices that are associated with and 4assigned to a first patient, the first patient data being wirelessly collected from 5the one or more patient devices by the first data collector, the first data 6collector”, this is pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))..
receive, via the communication interface system ; medical data from one or more sensors of one or more medical devices  receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time”, this is a pre-solution activity.  The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).

Regarding the additional limitation of “establishing, with at least one of the computing systems or a management console, 10a first network transport link between the computing system and at least one 11healthcare data system that is accessible by or associated with one or more 12healthcare providers, and sending, with at least one of the computing systems or the management console, 14the first patient data over the first network transport link to the at least one 15healthcare data system “, this is a pre-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the additional limitation of “storing, with the management console, the first patient data in the at least one 17healthcare data system, the first patient data being secured within a portion of 18the at least one healthcare data system that is allocated to information 19regarding the first patient, wherein the first network transport link is 20configured as a one-way network transport link that enables storage of the first 21patient data from the first data collector to the at least one healthcare data 22system while preventing access to any data stored in the at least one 23healthcare data system via the first network transport link”, this is post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract ((merely data gathering steps as noted below, see MPEP 2106.05(g)))
Particularly, the use of patientdevice, wireless network link, console is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and to store patient data, implement/use the above-noted judicial exception 
For these reasons, representative independent claims 1, 17, 20 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, network link, the application of customer premises, computer server does not take the claim out of the method of organizing human interaction grouping.Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Dependent Claims 2, 6-7, , the use of CPE, VPN, SD-WAN,etc..”, the examiner submits that these additional limitations merely add insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted, See MPEP 2106.05(f)) or ((merely data gathering steps as noted below, see MPEP 2106.05(g)). )
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 17, 20 and dependent claims 2-16, 18-19 limit the use of a computing component, a processor, CPE, VPN, network link, computing system, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 areis/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US. 20120242501A1 hereinafter Tran). 

With respect to claim 1, Tran teaches a method, comprising: 
receiving, with a computing system and from a first data collector, first patient data obtained by one or more patient devices that are associated with and assigned to a first patient (‘501; Para 0006: a heart monitoring system for a person includes one or more wireless nodes; and a wearable appliance in communication with the one or more wireless nodes, the appliance continuously monitoring vital sign. Other implementations can monitor heart rate, heart rate variability, respiratory rate, fluid status, posture and activity), the first patient data being wirelessly collected from the one or more patient devices by the first data collector, the first data collector being assigned to the first patient (‘501; Para 0007: a heart monitoring system for a person includes one or more wireless nodes forming a wireless network and a wearable appliance having a sound transducer coupled to the wireless transceiver; and a heart disease recognizer coupled to the sound transducer to determine cardiovascular health and to transmit heart sound over the wireless network to a remote listener if the recognizer identifies a cardiovascular problem. The heart sound being transmitted may be compressed to save transmission bandwidth; Para 0276: The base station 20 frequently collects and synchronizes data from the appliances 8), wherein the computing system and the first data collector are both located at a first customer premises associated with the first patient (‘501; Para 0284: CTI processors and other hardware within a call-center is commonly referred to as customer premises equipment (CPE).)  
establishing, with at least one of the computing system or a management console, a first network transport link between the computing system and at least one healthcare data system that is accessible by or associated with one or more healthcare providers (‘501; Para 0289: a system for delivering medical examination, diagnosis, and treatment services from a physician to a patient over a network includes a first plurality of health care practitioners at a plurality of terminals, each of the first plurality of health care practitioner terminals including a display device that shows information collected by the wearable appliances and a second plurality of patient terminals or wearable appliances in audiovisual communication over a network with any of the first plurality of health care practitioner terminals); 
sending, with at least one of the computing system or the management console, the first patient data over the first network transport link to the at least one healthcare data system (‘501; Para 0358: sending patient information through wireless connection to the base station as illustrated in Para 0055 for transmitting patient data from health monitoring appliances to health data system); and 
storing, with the management console, the first patient data in the at least one healthcare data system, the first patient data being secured within a portion of the at least one healthcare data system that is allocated to information regarding the first patient, wherein the first network transport link is configured as a one-way network transport link that enables storage of the first patient data from the first data collector to the at least one healthcare data system while preventing access to any data stored in the at least one healthcare data system via the first network transport link (‘501; Para 0057: The base station/server 20 stores the patient's ambulation pattern and vital parameters and can be accessed by the patient's family members (sons/daughters), physicians, caretakers, nurses, hospitals, and elderly community. The base station/server 20 may communicate with the remote server 200 by DSL, T-1 connection over a private communication network or a public information network, such as the Internet 100, among others; Para 0080: a network should be secured with the use of a network key used by all the devices to protect all network frames and prevent the unauthorized joining and use of the network illegitimate devices). 
Tran does not disclose the management console. However, Tran discloses the dashboard of readings from all patients assigned to the Administrator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make use the system as taught by Tran in order to  provide a heart monitoring system for a person includes one or more wireless nodes; 
Claims 17 and 20 are rejected as the same reason with claim 1. 

With respect to claim 2, Tran teaches the method of claim 1, wherein the computing system comprises at least one of customer premises equipment ("CPE"), universal CPE ("uCPE"), a software- defined wide area network ("SD-WAN") uCPE, a customer premises-based computing 4 system, network interface device, or an optical network terminal (‘501; Para 0284: CTI processors and other hardware within a call-center is commonly referred to as customer premises equipment (CPE).). 
Claim 18 is rejected as the same reason with claim 2.  

With respect to claim 3 Tran teaches the method of claim 1, wherein the management console comprises at least one of a controller of a healthcare data management system, a secure server computer, a distributed computing system, or a cloud computing system (‘501; Para 0076). 

With respect to claim 4 Tran teaches the method of claim 1, wherein the one or more patient devices each comprises at least one of one or more health monitoring devices, one or more thermometers, one or more drug delivery devices, one or more personal tracking devices, an insulin pump, a pace maker, one or more drug storage and dispensing devices, or one or more patient user devices (‘501; Para 0024: The patient's home equipment is simple to use and modular to allow for the accommodation of the monitoring device to the specific needs of each patient)  

With respect to claim 5 Tran teaches the method of claim 1, wherein the first patient data comprises at least one of data regarding physiology of the patient, health tracking data of the patient, or data regarding a health alert associated with the patient (‘501; Para 0155).   

With respect to claim 6 Tran teaches the method of claim 1, wherein the at least one healthcare data system comprises at least one of an electronic medical record ("EMR") system, an electronic health record ("EHR") system, one or more healthcare servers, or one or more healthcare provider user devices, wherein the one or more healthcare providers comprise at least one of a physician, a doctor, a surgeon, a nurse practitioner, a nurse, a medical assistant, a clinical receptionist, a pharmacist, a medical laboratory technician, a healthcare scheduler, or a health insurance agent (‘501; Para 0365). 

Claim 19 is rejected as the same reason with claim 6. 

With respect to claim 7 Tran teaches the method of claim 1, wherein the first network transport link further comprises at least one of a virtual private network ("VPN"), a software-defined local area network ("SD-LAN"), a software-defined wide area network ("SD-WAN"), an Internet Protocol security ("IPsec") tunnel in the SD-LAN, an IPsec tunnel in the SD-WAN, or a virtual extension of a healthcare provider network in which the at least one healthcare data system is disposed (‘501; Para 0248).  

With respect to claim 8 Tran teaches the method of claim 1, wherein data segregation using a separate encryption key for each patient is used over the first network transport link to ensure 3 compliance with privacy and protection standards for medical or patient data (‘501; Paras 0080, 0083).  

With respect to claim 9 Tran teaches the method of claim 1, wherein sending the first patient data over the first 2 network transport link to the at least one healthcare data system comprises the first data collector publishing the first patient data via the computing system, and wherein the at least one healthcare data system subscribes to the first patient data. (‘501; Para 0275)  

With respect to claim 10 Tran teaches the method of claim 1, wherein the one or more patient devices comprise at least one first patient device that is assigned to the first patient concurrent with the first data collector being assigned to the first patient, wherein the at least one first patient device is pre-paired with the first data collector, enabling the at least one first patient device to automatically wirelessly communicate with the first data collector when both are activated at the first customer premises (‘501; Para 0284).  

With respect to claim 11 Tran teaches the method of claim 1, wherein the one or more patient devices comprise at least one second patient device that is assigned to the first patient after the first data collector has been assigned to the first patient and has been collecting data from other patient devices among the one or more patient devices, 501; Para 0284).  

With respect to claim 12 Tran teaches the method of claim 1, further comprising: establishing, with the computing system, a wireless link between the computing system and the first data collector, wherein the first patient data is encrypted at each of the one or more patient devices, and wherein the first data collector receives the first patient data that has been encrypted over a paired wireless link between the first data collector and each corresponding patient device among the one or more patient devices, wherein the first data collector relays the collected first patient data to the computing system via the established 9 wireless link (‘501; Para 0058: The sensor 40 can also include an indoor positioning system or alternatively a global position system (GPS) receiver that relays the position and ambulatory patterns of the patient to the server 20 for mobility tracking).  

With respect to claim 13, Tran teaches the method of claim 12, wherein the wireless link comprises at least one of a Bluetooth wireless link, a WiFi wireless link, a ZigBee wireless link, or Z-wave wireless link (‘501; Para 0035: Zigbee).  

With respect to claim 14, Tran teaches the method of claim 1, wherein the at least one first data collector comprises a unique authentication token that is hard-coded (‘501; Paras 0273, 0405).  

With respect to claim 15, Tran teaches the method of claim 1, further comprising: 
establishing, with the management console, a second network transport link between the management console and at least one of the computing system or the first data collector (‘501; Para 0352); and 
providing, with the management console, patient device data to the at least one of the computing system or the first data collector over the second network transport link, the patient device data comprising a list of authorized patient devices among the one or more patient devices that are associated with and assigned to the first patient, wherein providing the patient device data comprises at least one of sending the patient device data to the computing system or providing the computing system with access over the second network transport link to a database containing the list of authorized patient devices associated with and assigned to the first patient, wherein the at least one of the computing system or the first data collector prevents collection of data, or prevents communication of data, from devices that are not listed in the patient device data (‘501; Fig. 1H: multiple devices).  

With respect to claim 16, Tran teaches the method of claim 15, further comprising: sending, with the management console, communications data to at least one patient device among the one or more patient devices via the computing system, wherein the communications data comprises at least one of data regarding drug prescriptions for the patient, data regarding fitness regime, or data regarding diet (‘501; Para 0286: prescription.)  


PE"), a software- defined wide area network ("SD-WAN") uCPE, a customer premises-based computing system, network interface device, or an optical network terminal, wherein the management console comprises at least one of a controller of a healthcare data management system, a secure server computer, a distributed computing system, or a cloud computing system (‘501; Para 0284).  

With respect to claim 19, Tran teaches the system of claim 17, wherein the one or more patient devices each comprises at least one of one or more health monitoring devices, one or more thermometers, one or more drug delivery devices, one or more personal tracking devices, an insulin pump, a pace maker, one or more drug storage and dispensing devices, or one or more patient user devices, wherein the at least one healthcare data system comprises at least one of an electronic medical record ("EMR") system, an electronic health record ("EHR") system, one or more healthcare servers, or one or more healthcare provider user devices, wherein the one or more healthcare providers comprise at least one of a physician, a doctor, a surgeon, a nurse practitioner, a nurse, a medical assistant, a clinical receptionist, a pharmacist, a medical laboratory technician, a healthcare scheduler, or a health insurance agent (‘501; Para 0025;  Paras 0285-0286).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686